Putnam Investments One Post Office Square Boston, MA 02109 April 20, 2017 BY EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn: Jaea Hahn Re: Putnam Tax Exempt Income Fund (the “Fund”) Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 File Number: 333-215840 Dear Ms. Hahn: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the Fund respectfully requests the effectiveness of the above-referenced pre-effective amendment to its registration statement (the “Registration Statement”) on Form N-14 be accelerated to April 21, 2017, or as soon thereafter as practicable. Please call Caitlin Robinson at (617) 760-0044 as soon as the Registration Statement has been declared effective. Very truly yours, By: /s/ Caitlin E. Robinson Name: Caitlin E. Robinson Title: Counsel cc: Peter T. Fariel, Esq., Putnam Investments James E. Thomas, Esq., Ropes & Gray LLP Putnam Retail Management One Post Office Square Boston, MA 02109 April 20, 2017 BY EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn: Jaea Hahn Re: Putnam Tax Exempt Income Fund (the “Fund”) Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 File Number: 333-215840 Dear Ms. Hahn: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, Putnam Retail Management, as principal underwriter of shares of the Fund hereby joins in the request of the Fund for acceleration of the effective date of the above-referenced pre-effective amendment to the Fund’s registration statement on Form N-14 so that it becomes effective on April 21, 2017, or as soon thereafter as practicable. Very truly yours, By: /s/ Caitlin E. Robinson Name: Caitlin E. Robinson Title: Counsel cc: Peter T. Fariel, Esq., Putnam Investments James E. Thomas, Esq., Ropes & Gray LLP
